Beck, P. J.
(After stating the foregoing facts.)
1. We are of the opinion that the court did not err in refusing to revoke the judgment ordering the issuance of the writ of ne exeat. The allegations which we have quoted in the statement of facts sufficiently set forth grounds for the issuance of the writ; the writ issued was expressly prayed, and the petition was positively verified.
2. There seems to be a multiplicity of writs and orders in this case, some of which we have not referred to, as it is not necessary to set them out in the statement of facts; but in the midst of the confusion it stands opt clearly that there was a petition for a writ of ne exeat submitted to the court, who granted an order, and the petition and this order were filed with the clerk of the superior court, and that the latter thereupon issued the writ of ne exeat. The fact that a premature writ of ne exeat was issued before the petition was filed, and that subsequently another order was granted for the issuance of the writ, does not destroy the fact that there was a valid order and a valid writ of ne exeat.' The writ of ne exeat issued by the clerk on the 13th of March, 1918, was subsequent to the filing of the petition and the order of the judge thereon. Whether 'the petition for alimony and ne exeat should have been filed before the issuance of the writ is not distinctly raised by the assignments of error, and the court does not decide that question; though, if it had been raised, it would seem that where an order was granted by the judge upon the presentation to him and was then immediately filed, the writ issuing thereon would be good. It does not appear from the evidence submitted on the hearing of the motion to revoke whether the bond which movant seeks to have canceled was given in pursuance of the first order of ne exeat or the last one. The allegations in regard to the orders are somewhat obscure and confusing, but no error is made to appear in the final order of the judge; and that being true, it will not be disturbed. Judgment affirmed.

All the Justices concur.